T: 860.973.7070 F: 860.589.3507 BRISTOL, CT 06010-6307 BGInc.com June 1, 2012 VIA EDGAR Rufus Decker Accounting Branch Chief Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549-7010 Re: Comment Letter Dated May 9, 2012 Regarding Barnes Group Inc. Form 10-K for the fiscal year ended December 31, 2011 Form 10-Q for the period ended March 31, 2012 File No. 1-4801 Dear Mr. Decker: In connection with your review of the captioned filings of Barnes Group Inc. (the “Company”), we respectfully submit the following responses to the comments and questions as reflected in your letter dated May 9, 2012.We have used the same number system and captions as reflected in your letter, and have included our response following each comment and question. Should you have any further comments or questions or need additional information, please correspond with the undersigned at our Bristol, Connecticut corporate address.Please also feel free to contact me at our headquarter office (860-583-7070). Rule 83 Confidential Treatment Request The Company respectfully requests confidential treatment for certain omitted portions of this letter set forth in brackets below pursuant to Rule 83 promulgated by the Commission, 17 C.F.R. §§200.83 (“Rule 83”). This letter is accompanied by such request for confidential treatment because of the commercially sensitive nature of the omitted information included herein. The Company respectfully requests that the bracketed information below be treated as confidential information and that the Commission provide timely notice to Kristine M. Murphy, Senior Counsel and Assistant Secretary, Barnes Group Inc., 123 Main Street, Bristol, Connecticut 06010 before it permits any disclosure of such bracketed information.The Company has filed a separate letter with the Office of Freedom of Information and Privacy Act Operations in connection with the confidential treatment request, pursuant to Rule 83. 1 FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2011 General 1. Where a comment below requests additional disclosures or other revisions to be made, please show us in your supplemental response what the revisions will look like.These revisions should be included in your future filings, including your interim filings, if applicable. Response:The Company will include in future filings, including our interim filings, if applicable, the additional disclosures and other revisions presented below to the extent of and in substantially the same manner set forth or indicated in the below responses. Management's Discussion and Analysis Results of Operations, Page 17 2. You indicate in your discussion of the Logistics and Manufacturing Services segment’s results of operations on pages 20 and 21 that operating profit increases for the segment were partially offset by higher employee related costs, including incentive compensation and management fees related to the aerospace aftermarket RSP spare parts business.Please expand your discussion to quantify these increases and indicate why these costs increased.In addition, you mention management fees as they relate to your operating income; however, we note your disclosure in the Outlook section that these fees are actually net against sales.Please quantify these fees and discuss them to the extent they impact changes in revenues, net period to period. Response: Total employee related costs for the Logistics and Manufacturing Services segment increased approximately $6 million in 2011 compared with 2010 due primarily to higher incentive compensation resulting from the level of achievement of the Company’s pre-established 2011 performance targets. Management fees relate to the aerospace aftermarket RSP spare parts business and are satisfied through [**]. These contractually agreed upon [**] increase once during the life of each program, generally in the fourth or later years of the program.The year over year impact of [**] was approximately $[**] million in 2011. The Company does not believe that quantitative disclosure of these year over year increases in employee related costs or management fees constitute incrementally material information to the Logistics and Manufacturing Services segment’s revenue or operating profit. The Company confirms that in future filings the Company will disclose the impacts of these or other factors when material to our consolidated or segment results. However, the Company will enhance its disclosure in future filings to expand on the nature of such increases substantially as set forth below for the year ended December 31, 2011: 2 “Operating profit increases for the segment were partially offset by higher employee related costs, primarily due to incentive compensation which increased in 2011 as compared to 2010 as a result of the level of achievement of the Company’s pre-established 2011 performance targets, and higher management fees related to the aerospace aftermarket RSP spare parts business which increase once during the life of the program, generally in the fourth or later years of each program.” [**] CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS OF THIS LETTER OF RESPONSE SUBMITTED ON BEHALF OF BARNES GROUP INC. Critical Accounting Policies Business Acquisitions and Goodwill, page 26 3. You have determined that your reporting units are businesses with discrete financial information reviewed by segment management one level below the operating segment level and which are aggregated when those components have similar economic characteristics.You allocated goodwill to the BDE business based on the relative fair values of those businesses within the Barnes Distribution reporting unit to be sold and retained.Given that you determined that the goodwill allocated to the BDE business was impaired under the held for sales impairment model, please address how you determined that the components aggregated in the Barnes Distribution reporting unit were economically similar when all the components were held for use.Furthermore, please identify for us each reporting unit and the underlying components that have been aggregated into each reporting unit.Please provide us with revenues, gross profit, gross profit margins, operating profit, and operating profit margins, along with any other information you believe would be useful, for each of your components by reporting unit for each period presented.Address any differences in the trends these financial indicators depict (for example, if gross profit margin is decreasing for one component and increasing for another).Please refer to ASC 350-20-35-35 and ASC 350-20-55-6 through 9 for guidance.While ASC 350-20-55-6 does state that the assessment of similar economic characteristics should be more qualitative than quantitative, components with materially differing financial trends need to be appropriately considered to determine whether or not it is appropriate to aggregate components. Response: As of December 31, 2011, the Company had two operating segments, Precision Components (“PC”) and Logistics and Manufacturing Services (“LMS”), which were also the reportable segments. The components of the operating segments were determined in accordance with ASC 350-20-35-34. Each component is a business for which discrete financial information is available and is regularly reviewed by the segment manager. When determining the reporting units for purposes of the goodwill impairment tests, the Company aggregated certain components with similar economic characteristics by applying the criteria outlined in ASC 350-20-35-35. Specifically, we aggregated our Barnes Distribution Europe (“BDE”) and Barnes Distribution North America (“BDNA”) components into a single reporting unit and aggregated our Associated Spring and Seeger Orbis components into a single reporting unit 3 (“AS/Seeger”). At the time of its annual goodwill impairment test in the second quarter of 2011, the Company had the following reporting units: LMS Operating Segment's Reporting Units 1. Barnes Distribution, comprised of BDNA and BDE (which was sold on December 30, 2011) components 2. Raymond Distribution 3. Barnes Aerospace Aftermarket MRO 4. Barnes Aerospace Aftermarket RSP PC Operating Segment's Reporting Units 5. AS/Seeger, comprised of Associated Spring and Seeger Orbis components 6. Heinz Hanggi 7. Nitrogen Gas Products 8. Barnes Aerospace OEM The Company has historically aggregated the components within the Barnes Distribution reporting unit. The Company has consistently determined that the components were economically similar after applying the criteria outlined in ASC 350-20-35-35. The assessment of similar economic characteristics, in accordance with ASC 350-20-55-6, was more qualitative than quantitative; however, quantitative aspects were also considered in the Company’s assessment. ASC 350-20-35-35 specifically states that ASC 280-10-50-11 should be considered in determining if components have similar economic characteristics. Per ASC 280-10-50-11, the Company determined that the components that were aggregated into the Barnes Distribution reporting unit were similar in all of the following aspects: ● The nature of products and services. Both components supply a comprehensive range of “C Class” Maintenance, Repair and Operating products and value-added logistics support services. Sales are typically comprised of individually low unit dollar items, with high transaction volume. Both BDNA and BDE offered a broad range of products; BDE offers over 26,000 products and BDNA offers over 159,000 products including private label and branded products. The product groups distributed by both BDNA and BDE are similar, among the most common are Abrasives, Adhesives, Auto/truck supplies, Chemicals, Cutting tools, Electrical supplies, Fasteners, Fastener systems, Fittings and hoses, General maintenance supplies, Lighting, Paints, PVF safety supplies, Shop supplies, Sorbents/spill kits, Storage and material handling, and Tools and Welding supplies. Overall the products sold by Barnes Distribution are not unique and its competitors sell substantially similar products and services. ● The nature of production processes. As distributors, there are no “production” processes involved, but a critical core business process is the global sourcing of the product. The procurement process for both components is based on strong supplier relationships with a focus on low cost sourcing and 4 high quality. For both BDNA and BDE the top 10-20 suppliers comprise a significant amount of the procured product. ● The type or class of customer for their products and services. BDNA and BDE have a large number of active customers and serve customers in similar end markets. Both distribute primarily to the Automotive/Transportation and Industrial/Manufacturing end markets. The core end markets include automotive dealerships, service garages, truck fleets, food processers, construction companies and machinery equipment manufacturers. Both components have thousands of customers with no single customer being significant to that component’s revenues. ● The methods used to distribute their products or provide their services. Both components have an extensive sales force including field sales professionals that provide value added logistics support through vendor-managed inventory, technical sales or custom solutions. Sales professionals use common sales force automation devices to manage and service their customers. In terms of the logistics, product is distributed out of self-managed warehouses, located in strategic points throughout North America and Europe, while the outbound transportation of the product to the customer is performed via third-party carriers. ● The nature of the regulatory environment. Given the type of products distributed by both components, the Material Safety Data Sheet (MSDS) Compliance is extremely important regardless of the geographical differences. In addition import/export regulations are important for both components. To supplement this qualitative assessment, the Company considered quantitative characteristics of each component. The table below presents revenue and gross profit for each of the components. The Company concluded that gross margin is the most meaningful economic characteristic, as it is a key performance measurement for the distribution business reflecting high volume product procurement and costs of distribution.As a global distribution company of procured third party products, overall long term profitability is directly benefited by increased volume and cost efficient global procurement. The Company’s history of acquisitions in Barnes Distribution has been “bolt on” with the objective of increasing global volumes to leverage the global procurement and distribution infrastructure investment. Other measures, such as operating profit margin, may be impacted by the allocation of corporate overhead costs, differences in cost structure related to multiple countries and other factors (e.g. restructures etc.). Revenue trends are impacted by the local market conditions, foreign exchange and the mix of end customers within core markets (e.g. OEM vs. aftermarket). Because the products sold by both components are not unique and competitors sell substantially similar products and services, the long-term gross margins of various product families would reasonably be expected to be similar. However, the gross profit for a component in any particular year is impacted by the mix of products sold, as certain products such as chemicals generally carry a higher gross margin. 5 Initiatives over the past few years were aimed at increasing global sourcing synergies to further leverage purchasing power and strategies. Initiatives in Europe were also aimed at improving the productivity of the sales force by leveraging projects from BDNA. By utilizing the handheld device, created in BDNA, it allowed the BDE sales force instant access to the status of inventory and to the customer’s orders.We also leveraged BDNA sales force productivity and compensation initiatives to help maximize the productivity of the European sales force. After consideration of the consistent nature of products and services distributed by each component, the global procurement processes, the consistent end markets served, the consistent distribution and sales channels and the reasonably comparable product gross margins, management concluded that the BDE and BDNA components have similar economic characteristics and therefore meet the aggregation criteria for disclosing reporting units. BDE BDNA BDE BDNA BDE BDNA Revenue $
